Name: 2014/894/CFSP: Political and Security Committee Decision EUTM Mali/4/2014 of 9 December 2014 on the acceptance of a third State contribution to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali)
 Type: Decision
 Subject Matter: European construction;  Europe;  Africa
 Date Published: 2014-12-12

 12.12.2014 EN Official Journal of the European Union L 355/50 POLITICAL AND SECURITY COMMITTEE DECISION EUTM MALI/4/2014 of 9 December 2014 on the acceptance of a third State contribution to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (2014/894/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of Malian Armed Forces (EUTM Mali) (1), and in particular Article 8(2) thereof, Whereas: (1) Pursuant to Article 8(2) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC) to invite third States to offer contributions and to take the relevant decisions on acceptance of the proposed contributions by third States. (2) Following recommendation on a contribution from Serbia by the EU Mission Commander and the advice from the European Union Military Committee (EUMC), the contribution from Serbia should be accepted. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 1. The contribution from Serbia to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) is accepted and is considered to be significant. 2. Serbia is exempted from financial contributions to the budget of EUTM Mali. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 9 December 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 14, 18.1.2013, p. 19.